Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5, 7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20190011529 A1 to Choi et al (“Choi”).


Regarding claim 1. Choi teaches an aircraft (100) having a VTOL orientation (see figs. 1a, 2, 7a – 7c at least), the aircraft comprising: an airframe (102); a thrust array attached to the airframe, the thrust array including a plurality of propulsion assemblies (108; ¶0087 at least); a flight control system (120) coupled to the airframe and operable to independently control each of the propulsion assemblies (see fig. 1b); a landing gear assembly coupled to the airframe, the landing gear assembly including a plurality of landing feet (110; fig. 1a; ¶0087); and an altitude sensor array (124) including a plurality of altitude sensors each disposed within one of the landing feet such that when the aircraft is in the VTOL orientation, the altitude sensor array is configured to obtain (via scanner/cameras 112/114) multifocal altitude data (¶0108) relative to a surface (206), wherein the flight control system is configured to generate a three-dimensional terrain map of the surface based upon the multifocal altitude data (¶¶0027, 0043, 0053, 0059, 0084 , 0100 at least). 

Regarding claim 2, Choi’s teaching, wherein the altitude sensors further comprise radar altimeters configured to reflect radio waves off the surface (Choi teaches ‘other sensors to facilitate such measurements in monitoring an area; ¶¶0095-0096).

Regarding claims 3 and 4, Choi’s teaching, wherein the sensor array includes at least three sensors/four sensors (as illustrated in fig. 1b, 3D scanners 112 and cameras 114 are tied, via processor 116, to system 124).

Regarding claim 7, Choi’s teaching, wherein the flight control system is configured to identify a suitable landing site based upon the three-dimensional terrain map (Choi scans the surface 206 for defects using 3D scanners; ¶0105).

Regarding claim 14, Choi teaches a method of operating an aircraft (100), the method comprising: locating (by way of GPS 124a; ¶¶0091, 0094) the aircraft in a VTOL orientation over a surface (206), the aircraft including an airframe (102), a plurality of propulsion assemblies (108; ¶0087 at least) coupled to the airframe, a landing gear assembly coupled to the airframe and including a plurality of landing feet (110; fig. 1a; ¶0087) each having an altitude sensor disposed therein and a flight control system in communication with the altitude sensors (124) and operable to control the propulsion assemblies; obtaining (via scanner/cameras 112/114) multifocal altitude data (¶0108) from the altitude sensors; and generating a three-dimensional terrain map of the surface with the flight control system based upon the multifocal altitude data (¶¶0027, 0043, 0053, 0059, 0084 , 0100 at least).

Regarding claim 15, Choi’s teaching, wherein the flight control system is configured to identify a suitable landing site based upon the three-dimensional terrain map (Choi scans the surface 206 for defects using 3D scanners; ¶0105).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above.

As discussed above, Choi addresses all of the base limitations, but is not explicit on disposing proximate a distal end of the respective one of the landing feet.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention such would be a matter of configuration given Choi teaches an equivalent aircraft having a VTOL orientation achieving the same end result of obtaining multifocal altitude data for generating a three-dimensional terrain map of a landing site.

Allowable Subject Matter
Claims 6, 8 – 13, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of VTOL aircraft having multifocal landing sensors, the prior art of record fail to teach, in combination with the base limitations, a flight control system to autonomously orient the aircraft in a preferred landing orientation relative to the surface based upon a three-dimensional terrain map, to autonomously orient the aircraft in a preferred landing orientation relative to a slope of the surface based upon the three-dimensional terrain map, to autonomously orient a lateral axis of the aircraft to be substantially parallel to a slope of the surface prior to that aircraft making a four point landing on the surface, to autonomously maintain a level flight attitude prior to that aircraft making a two point by two point landing on a portion of the surface having a slope; wherein the airframe further comprises first and second wings with first and second pylons extending therebetween; wherein the thrust array further comprises a two-dimensional distributed thrust array; and wherein the plurality of propulsion assemblies includes at least two propulsion assemblies coupled to the first wing and at least two propulsion assemblies coupled to the second wing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663